Memorandum: The terms on which the seller listed the property for sale with the plaintiffs were not accepted by the proposed purchaser. The seller was not obliged to accept any different terms or to negotiate on any new terms. All concur, Me Cum and Vaughan, JJ., in result only, in the following memorandum: The complaint and bill of particulars when read together do not show that the plaintiff produced a purchaser ready, willing, and able to buy on the defendants’ terms. Obviously the listing set forth in the bill of particulars does not include the complete terms. Essential terms remained therefore for later determination. (See Arnold v. Schmeidler, 144 App. Div. 420; House v. Hornburg, 267 App. Div. 557.) (Appeal from an order denying defendants’ motion to dismiss plaintiffs’ complaint.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Wheeler, JJ.